962 So.2d 952 (2007)
Laray SMITH, Petitioner,
v.
Monica DAVID, Chair, Florida Parole Commission, Respondent.
No. 1D06-5057.
District Court of Appeal of Florida, First District.
July 20, 2007.
Rehearing Denied August 30, 2007.
*953 Petitioner Laray Smith, pro se.
Kim Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Finding no merit to petitioner's claims, we DENY the petition for writ of certiorari. We note that petitioner failed to preserve his inmate account lien argument below. See Kemp v. McDonough, 955 So.2d 635, 637 (Fla. 1st DCA 2007).
KAHN, BENTON and VAN NORTWICK, JJ., concur.